UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Vericel Corporation (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 92346J108 (CUSIP Number) December 31, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject	to all other provisions of the Act (however, see Instructions). CUSIP No.: 92346J108 1 NAME OF REPORTING PERSON Consonance Capital Management LP I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware USA NUMBER OF SHARES BENEFICIALLY OWNED	BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,352,940 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,352,940 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,352,940 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.9% Based on 23,789,219 shares of common stock outstanding as of November 6, 2015, as reported in the Issuers Form 10-Q filed with the SEC on November 13, 2015. 12 TYPE OF REPORTING PERSON IA, PN CUSIP No.: 92346J108 1 NAME OF REPORTING PERSON Mitchell Blutt I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED	BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,352,940 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,352,940 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,352,940 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.9% Based on 23,789,219 shares of common stock outstanding as of November 6, 2015, as reported in the Issuers Form 10-Q filed with the SEC on November 13, 2015. 12 TYPE OF REPORTING PERSON HC, IN CUSIP No.: 92346J108 1 NAME OF REPORTING PERSON Consonance Capman GP LLC I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware USA NUMBER OF SHARES BENEFICIALLY OWNED	BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,352,940 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,352,940 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,352,940 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.9% Based on 23,789,219 shares of common stock outstanding as of November 6, 2015, as reported in the Issuers Form 10-Q filed with the SEC on November 13, 2015. 12 TYPE OF REPORTING PERSON HC, OO CUSIP No.: 92346J108 ITEM 1(a). NAME OF ISSUER: Vericel Corporation ITEM 1(b). ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 64 Sidney St.Cambridge, Massachusetts 02139 ITEM 2(a). NAME OF PERSON FILING: Consonance Capital Management LP Mitchell BluttConsonance Capman GP LLC ITEM 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: 1370 Avenue of the AmericasSuite 3301New York, NY 10019 ITEM 2(c). CITIZENSHIP: Delaware USAUSADelaware USA ITEM 2(d). TITLE OF CLASS OF SECURITIES: Common Stock, no par value ITEM 2(e). CUSIP NUMBER: 92346J108 ITEM 3. IF THIS STATEMENT IS FILED PURSUANT TO SECTION 240.13d-1(b), or 13d-2(b) or (c)	CHECK WHETHER THE PERSON FILING IS A: (a) [ ] Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78c); (b) [ ] Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [X] An investment adviser in accordance with 240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with 240.13d-1(b)(1)(ii)(F); (g) [X] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with 240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with 240.13d1(b)(1)(ii)(J), please specify the type of institution: ITEM 4. OWNERSHIP (a) Amount beneficially owned: 2,352,940 (b) Percent of class: 9.9% Based on 23,789,219 shares of common stock outstanding as of November 6, 2015, as reported in the Issuers Form 10-Q filed with the SEC on November 13, 2015. (c) Number of shares as to which the person has: (i) sole power to vote or to direct the vote: Consonance Capital Management LP - 0Mitchell Blutt - 0Consonance Capman GP LLC - 0 (ii) shared power to vote or to direct the vote: Consonance Capital Management LP - 2,352,940Mitchell Blutt - 2,352,940Consonance Capman GP LLC - 2,352,940 (iii) sole power to dispose or direct the disposition of: Consonance Capital Management LP - 0Mitchell Blutt - 0Consonance Capman GP LLC - 0 (iv) shared power to dispose or to direct the disposition of: Consonance Capital Management LP - 2,352,940Mitchell Blutt - 2,352,940Consonance Capman GP LLC - 2,352,940 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: The ownership information in Item 4 is incorporated herein by reference. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY: Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP: Not applicable. ITEM 10. CERTIFICATION: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.: 92346J108 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 11 2016 Consonance Capital Management LP By: Consonance Capman GP LLC /s/ Mitchell Blutt Name: Mitchell Blutt Title: Manager & Member February 11 2016 Consonance Capman GP LLC By: /s/ Mitchell Blutt Name: Mitchell Blutt Title: Manager & Member February 11 2016 Consonance Capital Management LP By: Consonance Capman GP LLC /s/ Mitchell Blutt Name: Mitchell Blutt Title: Manager & Member Attention — Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001). CUSIP No.: 92346J108 Item 4. OwnershipConsonance Capital Master Account LP (Consonance Master) directly holds 2,352,940 shares of the Issuers Common Stock (the Shares). Consonance Capital Management LP (the Adviser) is the investment adviser of Consonance Master, and pursuant to an investment advisory agreement (the Advisory Agreement), the Adviser exercises voting and investment power over the Shares held by Consonance Master. Consonance Capman GP LLC (Capman) is the general partner of the Adviser and Mitchell Blutt, as the Manager & Member of Capman and Chief Executive Officer of the Adviser, may be deemed to control Capman and the Adviser. Each of the Adviser, Capman and Mr. Blutt (the Reporting Persons) may be deemed to beneficially own the Shares, but neither the filing of this Schedule 13G nor any of its contents shall be deemed to constitute an admission that any Reporting Person is the beneficial owner of the Shares for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, or for any other purpose. EXHIBIT 99.1JOINT FILING AGREEMENTIn accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated February 11, 2016 (including amendments thereto) with respect to the Common Stock, no par value, of Vericel Corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. The undersigned acknowledge that each shall be responsible for the timely filing of any amendments to such joint filing and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others. CONSONANCE CAPITAL MANAGEMENT LPBy: Consonance Capman GP LLCBy:	/s/ Mitchell BluttName:	Mitchell BluttTitle:	Manager & MemberCONSONANCE CAPMAN GP LLC	By: /s/ Mitchell BluttName: Mitchell BluttTitle: Manager & Member/s/ Mitchell BluttMITCHELL BLUTT
